Exhibit 10.2

Execution Version

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into as of November 14, 2017, by and
among 160 EAST 22ND TERMINAL LLC, a New Jersey limited liability company (“160
East”), AGGREGATE & CONCRETE TESTING, LLC, a New York limited liability company
(“Aggregate”), ALLIANCE HAULERS, INC., a Texas corporation (“Alliance”),
ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation (“Atlas”), BODE CONCRETE LLC,
a California limited liability company (“Bode Concrete”), BODE GRAVEL CO., a
California corporation (“Bode Gravel”), BRECKENRIDGE READY MIX, INC., a Texas
corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a California
corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a California
corporation (“Central Precast”), COLONIAL CONCRETE, CO., a New Jersey
corporation (“Colonial”), CUSTOM-CRETE, LLC, a Texas limited liability company
(“Custom-Crete”), EASTERN CONCRETE MATERIALS, INC., a New Jersey corporation
(“Eastern”), FERRARA BROS., LLC, a Delaware limited liability company (“Ferrara
Bros.”), FERRARA WEST LLC, a New Jersey limited liability company (“Ferrara
West”), INGRAM CONCRETE, LLC, a Texas limited liability company (“Ingram”),
KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL CONCRETE SUPPLY &
EQUIPMENT, LLC, a Delaware limited liability company (“Local”), MASTER MIX, LLC,
a Delaware limited liability company (“Master”), NEW YORK SAND & STONE, LLC, a
New York limited liability company (“NYSS”), NORCAL MATERIALS, INC., a
California corporation (“Norcal”), PEBBLE LANE ASSOCIATES, LLC, a Delaware
limited liability company (“Pebble”), REDI-MIX, LLC, a Texas limited liability
company (“Redi-Mix”), RIGHT AWAY REDY MIX INCORPORATED, a California corporation
(“Right Away Redy Mix”), ROCK TRANSPORT, INC., a California corporation (“Rock
Transport”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware corporation (“San
Diego”), SMITH PRE-CAST, INC., a Delaware corporation (“Smith”), SUPERIOR
CONCRETE MATERIALS, INC., a District of Columbia corporation (“Superior”),
USC-JENNA, LLC, a Delaware limited liability company (“Jenna”), USC-KINGS, LLC,
a Delaware limited liability company (“Kings”), USC-NYCON, LLC, a Delaware
limited liability company formerly known as Riverside Materials, LLC (“NYCON”),
USC TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S. CONCRETE ON-SITE,
INC., a Delaware corporation (“On-Site”), VALENTE EQUIPMENT LEASING CORP., a New
York corporation (“Valente”), and U.S. CONCRETE, INC., a Delaware corporation
(“US Concrete”, and together with 160 East, Aggregate, Alliance, Atlas, Bode
Concrete, Bode Gravel, Breckenridge, Central Concrete, Central Precast,
Colonial, Custom-Crete, Eastern, Ferrara Bros., Ferrara West, Ingram, Kurtz,
Local, Master, NYSS, Norcal, Pebble, Redi-Mix, Right Away Redy Mix, Rock
Transport, San Diego, Smith, Superior, Jenna, Kings, NYCON, USC, On-Site and
Valente, collectively, “Borrowers”), the Guarantors listed on the signature
pages hereto, the financial institutions from time to time party to the Loan
Agreement (as defined below) as lenders (collectively, the “Lenders”) that are
signatory hereto, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders (“Agent”).

 

1



--------------------------------------------------------------------------------

RECITALS

A. Borrowers, Guarantors, Agent and the Lenders are party to that certain Third
Amended and Restated Loan and Security Agreement, dated as of August 31, 2017
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), pursuant to which the Lenders made available to
Borrowers Revolver Commitments in an aggregate principal amount of up to
$350,000,000.

B. Borrowers have requested certain amendments to the Loan Agreement.

C. Agent and the Required Lenders are willing to amend the Loan Agreement
pursuant to this Amendment, all upon the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT

ARTICLE I.
Definitions

1.01 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.

ARTICLE II.
Amendments

2.01 Amendment to Section 1.1 of the Loan Agreement. As of the Effective Date,
Section 1.1 of the Loan Agreement is hereby amended by inserting therein the
defined term set forth below in the appropriate alphabetical order:

“Foreign Cash Equivalents: with respect to any Foreign Subsidiary,
(a) certificates of deposit, time deposits and bankers’ acceptances maturing
within 18 months of the date of acquisition, in each case payable in lawful
currency of any jurisdiction located outside of the United States where a
Foreign Subsidiary is organized and issued by any commercial bank organized
under the laws of such jurisdiction and having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000 (calculated
at then prevailing exchange rates), (b) Deposit Accounts, together with funds on
deposit therein denominated in Dollars or a currency described in the preceding
clause (a) maintained with any bank that satisfies the criteria described in
clause (a) above, and (c) shares of any money market fund that has substantially
all of its assets invested continuously in the types of investments referred to
above and has net assets of at least $500,000,000 (calculated at then prevailing
exchange rates).”

 

2



--------------------------------------------------------------------------------

2.02 Amendment to Section 1.1 of the Loan Agreement. As of the Effective Date,
Section 1.1 of the Loan Agreement is hereby amended by amending and restating
therein the defined terms set forth below to read, in each case, as set forth
below:

“Net Capital Expenditures: the result, determined on a consolidated basis for US
Concrete and its Subsidiaries for the most recently ended trailing twelve month
period, without duplication, of: (a) the sum of all liabilities incurred or
expenditures made by an Obligor or Subsidiary for the acquisition of fixed
assets, or any improvements, replacements, substitutions or additions thereto
with a useful life of more than one year, excluding, without duplication,
(i) those financed with Borrowed Money other than Revolver Loans, (ii) any
trade-in allowances, (iii) expenditures of insurance proceeds to acquire or
repair any asset, (iv) leasehold improvement expenditures for which an Obligor
or a Subsidiary is reimbursed by the lessor, sublessor or sublessee, and
(v) consideration paid for Permitted Acquisitions; minus (b) the aggregate
amount of cash, Cash Equivalents and Foreign Cash Equivalents received in
connection with Asset Dispositions in the ordinary course of business (which for
the avoidance of doubt shall not include the disposition of any Subsidiary,
business division or business unit), excluding, without duplication, (i) any
cash proceeds of any such Asset Disposition that are escrowed in accordance with
the provisions of any document relating to Debt and (ii) any cash proceeds of
any such Asset Disposition used to retire Debt other than the Obligations.”

“Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent to the extent required by Section 5.2
hereof or any other provision of any other Loan Document, any Asset Disposition
that is (a) a sale of Inventory in the Ordinary Course of Business; (b) a
disposition of Property that, in the aggregate during any 12-month period, has a
fair market or book value (whichever is more) of $50,000,000 or less (provided
that, if any such Property disposed of pursuant to this clause (b) is Property
that was reflected on the Borrowing Base Certificate most recently delivered
pursuant to Section 8.1, then the Borrower shall promptly thereafter deliver an
updated Borrowing Base Certificate reflecting and giving effect to such
disposition); (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business; (d) the termination of
any lease of real or personal Property that is not necessary for the Ordinary
Course of Business, could not reasonably be expected to have a Material Adverse
Effect and does not result from an Obligor’s default; (e) a disposition of
non-core assets acquired in a Permitted Acquisition; provided such disposition
shall be made for fair market value if and only if the fair market value of the
non-core assets subject to such disposition exceeds $750,000; (f) a sale,
transfer or disposition of an account receivable in connection with the
compromise, settlement or collection thereof in the Ordinary Course of Business
and in accordance with regular collection procedures; (g) a disposition of cash,
Cash Equivalents or Foreign Cash Equivalents; (h) a sale, transfer or
disposition of Real Estate that is no longer necessary in or useful to the
business of US Concrete or any of its Subsidiaries in the Ordinary Course of
Business; (i) a disposition resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any Property of US Concrete or any Subsidiary;

 

3



--------------------------------------------------------------------------------

(j) a true lease or sublease of Real Estate in the Ordinary Course of Business;
(k) a lease (as lessee or lessor), sublease, non-exclusive license (as licensee
or licensor) or sublicense of real or personal property and a termination of
such lease or license, in each case, in the Ordinary Course of Business; (l) an
expiration or abandonment of Intellectual Property in the Ordinary Course of
Business; or (m) approved in writing by Agent and Required Lenders.”

“Restricted Investment: any Investment by an Obligor or Subsidiary, other than
(a) Investments in Subsidiaries existing on the Closing Date and Subsidiaries
(other than Foreign Subsidiaries) established thereafter in accordance with
Section 10.1.9; provided, any Investment hereafter in a non-wholly owned
Subsidiary that is not an Obligor hereunder may be made only so long as all of
the Investment Conditions are satisfied with respect thereto; (b) Cash
Equivalents and Foreign Cash Equivalents; (c) loans and advances permitted under
Section 10.2.6; (d) Permitted Acquisitions; (e) Investments of any Person at the
time such Person becomes a Subsidiary of a Borrower or consolidates or merges
with a Borrower (including in connection with a Permitted Acquisition) as long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary of such Borrower or of such merger or consolidation; (f) Investments
in existence on the date of this Agreement and described in Schedule 1.1(b) and
any extensions, replacements or renewals thereof which do not result in an
increase in the amount thereof; (g) notes payable, or stock or other securities
issued by Account Debtors to an Obligor pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the Ordinary Course
of Business; (h) Investments received in connection with the dispositions of
assets permitted by Section 10.2.5; (i) Investments constituting deposits
described in Section 10.2.2(e); (j) earnest money required in connection with
and to the extent permitted by Permitted Acquisitions; (k) other Investments not
to exceed in the aggregate $15,000,000 at any time outstanding; (l) Investments
(in the form of equity investments, loans or otherwise) in one or more Foreign
Subsidiaries that serve as acquisition or merger vehicles of any Permitted
Acquisition with respect to foreign assets or foreign Persons in an amount not
to exceed the purchase price and transaction costs with respect to such
Permitted Acquisition; (m) Investments in Foreign Subsidiaries solely by
transferring or contributing assets of, or Equity Interests in, other Foreign
Subsidiaries; (n) Investments (in the form of equity investments, loans or
otherwise) by any Subsidiary that is not an Obligor in another Subsidiary that
is not an Obligor; and (o) Investments (in the form of equity investments, loans
or otherwise) by Obligors in Subsidiaries that are not Obligors not to exceed
$15,000,000 in the aggregate at any time outstanding.”

2.03 Amendment to Section 10.1.9 of the Loan Agreement. As of the Effective
Date, Section 10.1.9 of the Loan Agreement is hereby amended and restated to
read as follows:

“10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
direct or indirect Subsidiary of any Obligor and, if such Person is not (x) a
Foreign Subsidiary, (y) a non-wholly owned Subsidiary that was indirectly
acquired in a Permitted Acquisition (so long as such Subsidiary was not formed
(i) in contemplation of such Acquisition or such Person becoming a Subsidiary
following such Permitted Acquisition or (ii) to circumvent the requirements of
this Section 10.1.9) or (z) a US

 

4



--------------------------------------------------------------------------------

domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary, cause such Subsidiary to guaranty the Obligations in a manner
consistent with Section 14, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Agent shall require
to evidence and perfect a Lien in favor of Agent on all assets of such Person,
including delivery of such legal opinions, in form and substance satisfactory to
Agent, as it shall deem appropriate (it being understood and agreed that, for
the avoidance of doubt, any Subsidiary that is a Guarantor as of the Closing
Date shall not cease to be a Guarantor as a result of it ceasing at any time to
be wholly-owned, directly or indirectly, by any Obligor).”

2.04 Amendment to Section 10.2.1 of the Loan Agreement. As of the Effective
Date, Section 10.2.1 of the Loan Agreement is hereby amended as follows:

 

  (a) “and” is hereby deleted at the end of clause (r);

 

  (b) the “.” at the end of clause (s) is hereby replaced with “; and”; and

 

  (c) a new clause (t) is hereby added after clause (s) to read as follows:

“(t) intercompany Debt owed to any other Obligor or its Subsidiaries to the
extent such intercompany financial accommodation is permitted to be made
pursuant to Section 10.2.4.”

2.05 Amendment to Section 10.2.2(aa) of the Loan Agreement. As of the Effective
Date, Section 10.2.2(aa) of the Loan Agreement is hereby amended and restated to
read as follows:

“(aa) Liens (i) on advances of cash, Cash Equivalents or Foreign Cash
Equivalents in favor of the seller of any asset to be acquired by any Borrower
or Subsidiary to be applied against the purchase price for such assets or
(ii) consisting of an agreement to dispose of property in a disposition
permitted hereunder; and”

2.06 Amendment to Section 10.2.5 of the Loan Agreement. As of the Effective
Date, Section 10.2.5 of the Loan Agreement is hereby amended and restated to
read as follows:

“10.2.5. Disposition of Assets. Make any Asset Disposition, except (a) a
Permitted Asset Disposition; (b) a disposition of Equipment under
Section 8.4.2(b) or (c); (c) a transfer of Property by a Subsidiary or Obligor
to an Obligor; (d) the disposition of the Real Estate listed on Schedule 10.2.5;
(e) a transfer of Property by a Subsidiary or Obligor to a Subsidiary that is
not an Obligor solely to effect an Investment in such Subsidiary that is not an
Obligor permitted under Section 10.2.4; or (f) a transfer of Property by a
Subsidiary that is not an Obligor to another Subsidiary that is not an Obligor.”

2.07 Amendment to Section 10.2.6 of the Loan Agreement. As of the Effective
Date, Section 10.2.6 of the Loan Agreement is hereby amended and restated to
read as follows:

 

5



--------------------------------------------------------------------------------

“10.2.6. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business up to an aggregate maximum
amount of $500,000 in the aggregate at any one time outstanding; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; (d) intercompany
loans by an Obligor to another Obligor, provided each Obligor hereby agrees and
acknowledges payment of such intercompany loans are subject to the subordination
provisions of Section 5.10.5 and Section 14.7 hereof; and (e) other intercompany
loans to the extent permitted to be made under clauses (l), (n) or (o) of the
definition of Restricted Investment.”

ARTICLE III.
Conditions Precedent

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent in a manner and
pursuant to executed documentation satisfactory to Agent and the Required
Lenders (the date on which all such conditions are satisfied being the
“Effective Date”):

(a) Agent shall have received this Amendment, duly executed by each of the
Obligors and the Required Lenders.

(b) Obligors shall have paid all fees and expenses to be paid to Agent and
Lenders in accordance with the terms hereof.

(c) The representations and warranties contained herein and in the Loan
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct in all material respects as of the date hereof, as if made on the
date hereof, except for those representations and warranties specifically made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date.

(d) No Default or Event of Default shall have occurred and be continuing.

(e) All organizational proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent and each
Required Lender and their respective legal counsel.

ARTICLE IV.
Ratifications, Representations and Warranties

4.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the other Loan Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect. Each Obligor, Agent and each

 

6



--------------------------------------------------------------------------------

Lender agree that the Loan Agreement and the other Loan Documents, as amended
hereby, shall continue to be legal, valid, binding and enforceable in accordance
with their respective terms.

4.02 Representations and Warranties. Each Obligor hereby represents and warrants
to Agent and Lenders that: (a) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite organizational action
on the part of such Obligor and will not violate the organizational or governing
documents of such Obligor; (b) the representations and warranties contained in
the Loan Agreement, as amended hereby, and any other Loan Document are true and
correct in all material respects on and as of the date hereof, except for those
representations and warranties specifically made as of an earlier date, which
shall be true and correct in all material respects as of such earlier date;
(c) no Default or Event of Default under the Loan Agreement, as amended hereby,
has occurred and is continuing; and (d) each Obligor is in compliance with all
covenants and agreements contained in the Loan Agreement and the other Loan
Documents, as amended hereby.

ARTICLE V.

Miscellaneous Provisions

5.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent or Lenders to
rely upon them.

5.02 Reference to Loan Agreement. Each of the Loan Agreement and the other Loan
Documents, and any and all other Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such other Loan Documents to the Loan
Agreement shall mean a reference to the Loan Agreement, as amended hereby, and
any reference in the Loan Agreement and such other Loan Documents to any other
Loan Document amended by the provisions of this Amendment shall mean a reference
to such other Loan Documents, as amended hereby.

5.03 Expenses of Agent and Lenders. As provided in the Loan Agreement, each
Obligor agrees to pay on demand all costs and out-of-pocket expenses incurred by
Agent or any Lender in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Agent and each Lender’s
legal counsel, and all costs and out-of-pocket expenses incurred by Agent or any
Lender in connection with the enforcement or preservation of any rights under
the Loan Agreement, as amended hereby, or any other Loan Documents, including,
without, limitation, the costs and fees of Agent’s and each Lender’s legal
counsel and consultants.

5.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this

 

7



--------------------------------------------------------------------------------

Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

5.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and Lenders and each Obligor and their respective
successors and assigns, except that no Obligor may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Agent and
Lenders.

5.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. Delivery
of a signature page of this Amendment by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart hereof.

5.07 Effect of Waiver. No consent or waiver, express or implied, by Agent or
Lenders to or for any breach of or deviation from any covenant or condition by
any Obligor shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

5.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.09 Applicable Law. This Agreement and all other Loan Documents executed
pursuant hereto shall be deemed to have been made and to be performable in and
shall be governed by and construed in accordance with the laws of the Texas.

5.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH OBLIGOR,
AGENT AND REQUIRED LENDERS (AND SUCH OTHER LENDERS AS REQUIRED PURSUANT TO
SECTION 15.1 OF THE LOAN AGREEMENT).

5.11 Release. EACH OBLIGOR HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS
NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART
OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY LENDER. EACH OBLIGOR HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER
AND

 

8



--------------------------------------------------------------------------------

THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM
ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES (INCLUDING ALL STRICT LIABILITIES) WHATSOEVER, KNOWN
OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE OF THIS AMENDMENT, WHICH ANY OBLIGOR MAY NOW OR HEREAFTER
HAVE AGAINST AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE PREDECESSORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, TO THE EXTENT ARISING FROM ANY “LOANS,” INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT. EACH OBLIGOR WAIVES THE
BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.”

EACH OBLIGOR UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME
OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT
THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED
MAY LATER BE DISCOVERED. EACH OBLIGOR ACCEPTS THIS POSSIBILITY, AND EACH OF THEM
ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION
BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR
HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO
TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW
INFORMATION.

[Signature pages follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed on the date first written
above, to be effective as the respective date set forth above.

 

BORROWERS: U.S. CONCRETE, INC. By:  

/s/ Paul M. Jolas

Name:   Paul M. Jolas Title:   Senior Vice President, General Counsel and
Secretary

ALLIANCE HAULERS, INC.

ATLAS-TUCK CONCRETE, INC.

BODE CONCRETE LLC

BODE GRAVEL CO.

BRECKENRIDGE READY MIX, INC.

CENTRAL CONCRETE SUPPLY CO., INC.

CENTRAL PRECAST CONCRETE, INC.

COLONIAL CONCRETE, CO.

CUSTOM-CRETE, LLC

EASTERN CONCRETE MATERIALS, INC.

INGRAM CONCRETE, LLC

KURTZ GRAVEL COMPANY

LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC

MASTER MIX, LLC

NEW YORK SAND & STONE, LLC

NORCAL MATERIALS, INC.

PEBBLE LANE ASSOCIATES, LLC

REDI-MIX, LLC

USC-JENNA, LLC

USC-NYCON, LLC

SAN DIEGO PRECAST CONCRETE, INC.

SMITH PRE-CAST, INC.

SUPERIOR CONCRETE MATERIALS, INC.

USC TECHNOLOGIES, INC.

U.S. CONCRETE ON-SITE, INC.

VALENTE EQUIPMENT LEASING CORP.

By:  

/s/ Paul M. Jolas

Name:   Paul M. Jolas Title:   Vice President and Secretary

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

160 EAST 22ND TERMINAL LLC

AGGREGATE & CONCRETE TESTING, LLC

FERRARA BROS., LLC

FERRARA WEST LLC

RIGHT AWAY REDY MIX INCORPORATED

ROCK TRANSPORT, INC.

By:  

/s/ Ronnie Pruitt

Name:   Ronnie Pruitt Title:   President

USC-KINGS, LLC

By:  

/s/ William Sandbrook

Name:   William Sandbrook Title:   President

USC-KINGS, LLC

By:  

/s/ Kevin Kohutek

Name:   Kevin Kohutek Title:   Vice President and Secretary

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS:

 

ALBERTA INVESTMENTS, INC.

AMERICAN CONCRETE PRODUCTS, INC.

ATLAS REDI-MIX, LLC

BEALL CONCRETE ENTERPRISES, LLC

BEALL INDUSTRIES, INC.

BEALL INVESTMENT CORPORATION, INC.

BEALL MANAGEMENT, INC.

CONCRETE XXXIV ACQUISITION, INC.

CONCRETE XXXV ACQUISITION, INC.

CONCRETE XXXVI ACQUISITION, INC.

CUSTOM-CRETE REDI-MIX, LLC

HAMBURG QUARRY LIMITED LIABILITY COMPANY

MASTER MIX CONCRETE, LLC

MG, LLC

NYC CONCRETE MATERIALS, LLC

PREMCO ORGANIZATION, INC.

REDI-MIX CONCRETE, L.P.

REDI-MIX GP, LLC

SIERRA PRECAST, INC.

TITAN CONCRETE INDUSTRIES, INC.

USC ATLANTIC, INC.

USC MANAGEMENT CO., LLC

USC PAYROLL, INC.

U.S. CONCRETE TEXAS HOLDINGS, INC.

By:  

/s/ Paul M. Jolas

Name:   Paul M. Jolas Title:   Vice President and Secretary

OUTRIGGER, LLC

By:  

/s/ William Sandbrook

Name:   William Sandbrook Title:   President

YARDARM, LLC

By:  

/s/ Kathy Kantor

Name:   Kathy Kantor Title:   Treasurer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:  

/s/ Hance VanBeber

Name:   Hance VanBeber Title:   Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender By:  

/s/ Lawrence Cannariato

Name:   Lawrence Cannariato Title:   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ J. Devin Mock

Name:   J. Devin Mock Title:   Authorized Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Adrian Avalos

Name:   Adrian Avalos Title:   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Raja Khanna

Name:   Raja Khanna Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Dan Clubb

Name:   Dan Clubb Title:   Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT]